Citation Nr: 0824329	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  07-37 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right eye condition.

2.  Entitlement to service connection for a right eye 
condition.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to August 
1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO), which reopened and denied the veteran's 
previously denied claim for entitlement to service connection 
for a right eye condition.

In an October 2007 Statement of the Case, the Providence RO 
determined that new and material evidence had not been 
received to reopen the veteran's current service connection 
claim.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in July 2008.  A 
transcript of that hearing is associated with the claims 
file.

During this Video Board hearing in July 2008, the veteran 
clarified that he was not filing a separate claim of 
entitlement to service connection for inflammation of the 
conjunctiva of the right eye.  See Video Board Hearing 
Transcript at pages 7-10.  Therefore, such a claim is not a 
part of the current appeal, and the new and material evidence 
requirement of 38 U.S.C.A. § 5108 remains applicable to the 
current appeal.  Specifically, because the current claim 
(namely, entitlement to service connection for a right eye 
condition) has the same factual basis as the previously 
denied claim (namely, entitlement to service connection for 
congenital microphthalmus, right eye, with secondary 
amblyopia and also enucleation due to glaucoma), the veteran 
is merely seeking to reopen that previously denied claim 
rather than opening any type of new claim.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (when a claim is disallowed, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the "same factual basis" may not be considered unless new and 
material evidence is submitted).  Therefore, the provisions 
of Boggs v. Peake are not applicable to the current case.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim 
for one diagnosed disease cannot be prejudiced by a prior 
claim for a different diagnosed disease, but rather the two 
claims must be considered independently because they rest on 
distinct factual bases).

In July 2008, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
a right eye condition should be reopened.  The Board further 
finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits as to 
the underlying issue, and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1953 rating decision, the 
Boston, Massachusetts RO denied service connection for eye 
condition (claimed as congenital microphthalmus, right eye, 
with secondary amblyopia).

2.  In an unappealed July 1964 rating decision, the 
Providence RO denied service connection for loss of the right 
eye (claimed as enucleation of right eye due to glaucoma).

3.  The additional evidence received since the July 1964 
rating decision raises a reasonable possibility of 
substantiating the current claim on the merits.



CONCLUSION OF LAW

The February 1953 and July 1964 rating decisions denying 
service connection for a right eye condition are final.  New 
and material evidence has been submitted since the decisions 
to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January 2007, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

A VA adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual background

In February 1953, the Boston RO denied service connection for 
eye condition (claimed as congenital microphthalmus, right 
eye, with secondary amblyopia) on the basis that the evidence 
failed to show that this congenital condition (which was 
deemed to be a developmental abnormality) was aggravated in 
service.

The veteran was informed of the February 1953 decision 
denying service connection by letter in March 1953.  He did 
not file a timely appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 
(2007).

In July 1964, the Providence RO denied service connection for 
loss of the right eye (claimed as enucleation of right eye 
due to glaucoma) on the basis that the evidence failed to 
show that this congenital condition was aggravated in 
service.

The veteran was informed of the July 1964 decision denying 
service connection by letter in July 1964.  He did not file a 
timely appeal; hence, that decision is final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 (2007).

The "old" evidence

Evidence of record at the time of the July 1964 rating 
decision consisted of the veteran's service medical records 
and a June 1964 letter from Dr. K.R.

At the veteran's pre-induction examination in February 1951, 
it was noted that he had uncroplithalmos in the right eye 
with amblyopia and esotropia.

In a June 1951 service medical record, the veteran was 
admitted with an allergic reaction in his left eye.  
Blindness in his right eye was noted.  He was given a slight 
injection in his left eye and prescribed medication.

In a February 1952 service medical record, it was noted that 
the veteran's right eye had an atrophied disc and small 
fundus vessels.

At the veteran's May 1952 ophthalmologic examination, a 
history was noted of swelling in his right eye for several 
months.  A concurrent service medical record from the same 
date noted that the veteran experienced swelling of the eyes 
when in bright sunlight.  At the examination, he stated that 
he had had an operation in 1940 to restore vision lost after 
suffering from pneumonia.  He was diagnosed with old 
chorioretinitis in the right eye and bilateral 
conjunctivitis.  Treatment in the form of eye drops was 
prescribed.

At the veteran's July 1952 ophthalmologic examination, the 
veteran stated that he had no recollection of ever seeing 
with his right eye and had been inducted into military 
service with such status.  It was noted that, in 1945, his 
right eye was operated on because of a divergent strabismus, 
and no further treatment had been given to the right eye 
since that time.  It was also noted that, since his entrance 
into service, there had been no change in the appearance or 
feeling in his right eye, and the veteran claimed no 
aggravation of this condition during the last 14 months of 
service.  The veteran was diagnosed with congenital 
microphthalmus in the right eye and complete amblyopia in the 
right eye secondary to the congenital microphthalmus.

At the veteran's August 1952 separation examination, it was 
noted that he had microphthalmus of the right eye, along with 
the following conditions in the right eye: posterior lens 
opacities, hazy media, pale and oblong disc with indistinct 
borders, moderate pigment dispersal throughout, and several 
areas of chorioretinal degeneration.

The veteran was discharged from service pursuant to an August 
1952 Medical Board proceeding in which it was determined that 
he suffered from congenital microphthalmus of the right eye 
and complete amblyopia of the right eye secondary to the 
congenital microphthalmus, and that these preexisting medical 
conditions were not aggravated by military service.

In his June 1964 letter, Dr. K.R. stated that, earlier in 
June 1964, the veteran was examined at a private hospital 
after experiencing severe, throbbing pain in his right eye 
over the past 48 to 60 hours.  This June 1964 examination 
revealed a hypermature lens with obliteration of the anterior 
chamber in the right eye, with vision reduced to questionable 
light perception.  The veteran was diagnosed with acute 
glaucoma, secondary to a hypermature cataractous lens, and 
enucleation was carried out that same afternoon.

Analysis

The unappealed February 1953 and July 1964 rating decisions 
that denied service connection for a right eye condition are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R.   § 20.1103 (2007).  
As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted evidence 
(i.e., since July 1964) raises a reasonable possibility of 
substantiating this claim, namely whether a disease or injury 
in service aggravated the veteran's preexisting right eye 
conditions, leading to the loss of his right eye.

The additional evidence submitted in this case includes a 
March 2007 letter from the veteran's private physician, Dr. 
J.E.T.  In this letter, the doctor stated that, while the 
veteran was on active duty, he reported to sick call eight or 
ten times for chronic inflammation of the conjunctiva of his 
right eye which the veteran attributed to the sandy 
environment where he was stationed in New Mexico, and 
subsequently he received a medical disqualification from 
service.  Thereafter, in June 1964, he had an attack of acute 
glaucoma which led to the emergency removal of his right eye.

This March 2007 letter from Dr. J.E.T. is new and material 
evidence because it suggests that the veteran's preexisting 
right eye conditions were aggravated by exposure to sand 
(i.e., injury) and the resulting chronic inflammation of his 
right eye conjunctiva (i.e., disease) while in service.  
Accordingly, this claim is reopened.  See 38 C.F.R. § 3.156 
(2007).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and this 
claim will not be readjudicated until completion of the 
additional development on remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right eye condition 
is reopened; to that extent only, the appeal is granted.


REMAND

Having reopened the claim of service connection for a right 
eye condition, VA has a duty to assist the veteran in the 
development of evidence pertinent to this claim under 38 
U.S.C.A. § 5107(b) (West 2002).

Although the March 2007 letter from Dr. J.E.T. was sufficient 
to reopen this claim, it is not sufficient alone to enable 
the Board to grant this claim.  The VCAA and its implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical nexus opinion based upon a 
review of the evidence of record if VA determines that such 
measures are necessary to decide the claim on appeal.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2007).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a) (2007).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, then the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In the current case, competent medical evidence shows that 
the veteran had his right eye surgically removed in June 
1964, following a history of congenital right eye conditions 
and glaucoma.  See Letter from Dr. K.R., June 25, 1964; see 
also Letter from Dr. J.E.T., March 26, 2007.

The Board acknowledges the information contained in the 
veteran's service medical records as outlined above, 
including the documentation of his congenital right eye 
conditions which preexisted his time in service, the notation 
of swelling in his right eye, and the diagnosis of bilateral 
conjunctivitis.  The Board also acknowledges Dr. J.E.T.'s 
letter in which it was reported that the veteran suffered in 
service from chronic inflammation of the conjunctiva of his 
right eye due to sand exposure from the environment where he 
was stationed in New Mexico.  This contention was reiterated 
by the veteran in his July 2008 Video Board hearing 
testimony, when the veteran stated that he had a problem with 
fine sand in his eye while stationed at the White Sands 
Proving Grounds in New Mexico, where it was dusty and hot; he 
alleged that this harsh environment (with its dust and sand) 
aggravated his preexisting congenital right eye conditions 
and that the resultant worsening of these preexisting 
conditions is what led to his medical discharge from service 
as well as the loss of his right eye.  See Video Board 
Hearing Transcript at pages 4 and 7-9.

However, with regard to medical nexus, the Board notes that 
the record does not contain any medical opinions that 
directly address the question of whether a disease or injury 
in service aggravated the veteran's preexisting right eye 
conditions, leading to the loss of his right eye.  As shown 
by service medical records, the veteran was treated for right 
eye disease during service (swelling and conjunctivitis in 
his right eye); and as alleged by Dr. J.E.T.'s March 2007 
letter as well as the veteran's July 2008 Video Board 
testimony, the veteran suffered a right eye injury in service 
(sand and dust exposure, leading to inflammation of his right 
eye conjunctiva).  As stated, the VCAA and its implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical nexus opinion based upon a 
review of the evidence of record if VA determines that such 
measures are necessary to decide the claim on appeal.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  In view of the 
evidence above, a VA medical examination and nexus opinion 
are warranted in order to fully and fairly evaluate the 
veteran's claim of entitlement to service connection for a 
right eye condition on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of his preexisting right eye 
conditions and the loss of his right 
eye.  It is imperative that any 
examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.  
All necessary tests should be 
conducted.  The VA examiner is 
requested to address the following:

(a).  Please specify the diagnosis or 
diagnoses of the veteran's congenital 
right eye condition.

(b).  In addition to the congenital eye 
condition(s) specified in response to 
question (a), has the veteran developed 
an acquired right eye condition?  If so, 
please specify the diagnosis or 
diagnoses.

(c).  With respect to any acquired right 
eye condition(s), is it at least likely 
as not that such condition(s) originated 
during the veteran's period of active 
duty service from April 23, 1951, to 
August 26, 1952; or, was otherwise caused 
by any incident that occurred during that 
period of service?

(d).  With respect to the veteran's 
congenital right eye condition(s), did 
such condition(s) increase in disability 
during the veteran's period of active 
duty service from April 23, 1951, to 
August 26, 1952?  In answering this 
question, the examiner is asked to 
address:

(i).  Did the veteran sustained 
temporary or intermittent symptoms of 
his congenital right eye condition(s) 
due to any injury or incident that 
occurred during that period of 
service, including any exposure to 
environmental factors such as sand, 
dust, etc.?

(ii).  Was there a permanent worsening 
of the underlying pathology of the 
congenital right eye condition(s) 
resulting in any current disability, 
including chronic inflammation of the 
conjunctiva, glaucoma and/or loss of 
the right eye, due any injury or 
incident that occurred during that 
period of service, including any 
exposure to environmental factors such 
as sand, dust, etc.; and if so, was 
such a worsening of the underlying 
pathology due to the natural progress 
of the congenital right eye 
condition(s)?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


